Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davami (2018/0157045) in view of Baldwin et al. (2020/0084387).
 	Regarding claim 1, Davami discloses eyewear, comprising: a frame (102, 108); a display supported by the frame (par. 41, 42); a plurality of cameras (120, 130) coupled to the frame and configured to generate images; and an image signal processor configured to process the images; except
wherein the cameras are configured to operate in a first mode and provide the images having a first resolution for use in augmented reality (AR), and are configured to operate in a second mode and provide the images having a second resolution for use in computer vision (CV), wherein the first resolution is higher than the second resolution; and the image signal processor (ISP) configured to operate at a first power in the first mode and at a second power in the second mode, wherein the second power is lower than the first power.  
	Baldwin, from the similar field of endeavor, discloses a processor (par. 27) to control video cameras operating in different modes (par. 26, 42-44, 49, 60, 65, 99) and teaches that such operations can be used in a digital eyewear, VR headsets, or AR headsets (par. 39).  According to paragraphs 26, 60, and 99, the camera(s) can be placed to operate in low resolution during low power mode in order to conserve power.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Baldwin into Davami to perform the well known functions as claimed.
	Regarding claim 2, Baldwin discloses the ISP has a camera pipeline topology having a first portion configured to process the images in the first mode, and a second portion configured to process the images in the second mode (note the processor 204 of Fig. 2 may include one or more processors as mentioned in par. 45).  
	Regarding claim 3, Baldwin discloses the ISP is configured to generate stitched, synchronized images (note first sentence in par. 45).
	Regarding claim 4, Baldwin discloses the ISP is configured to match the frames from the plurality of cameras and put them in a buffer (note par. 58).
	Regarding claim 5, Baldwin inherently discloses the ISP has CPU/DDR (central processing unit/double data read) rails, wherein the ISP is configured to scale up frequencies and voltages of the CPU/DDR rails in the first mode.  That is, one of the memories mentioned in paragraph 96 includes a double data read rails.  
	Regarding claim 6, Baldwin discloses the cameras are configured to capture the images in the first resolution, and to downscale the images to the second resolution.  That is, the stitching or stacking image processing in paragraph 45 inherently includes image cropping or size reduction operation.
	Regarding claim 7, Baldwin discloses the ISP is configured to selectively turn a first of the plurality of cameras off in the second mode (par. 26).
	Regarding claim 8, Baldwin discloses the ISP is configured to selectively turn the first camera back on and synchronize the plurality of cameras (par 51 and 58).  
	Regarding claims 9-20, see similar rejections as set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/485,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422